     Case: 1:20-cv-03057 Document #: 17 Filed: 09/02/20 Page 1 of 2 PageID #:57




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ABLE HOME HEALTH, LLC,              )
on behalf of plaintiff and          )
the class members defined herein,   )
                                    )
           Plaintiff,               )    20 C 3057
                                    )
           v.                       )    Judge Rowland
                                    )    Magistrate Judge Cummings
HOME PHYSICIANS GROUP, LLC,         )
and JOHN DOES 1-10,                 )
                                    )
           Defendants.              )
                        NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Able Home Health, LLC, voluntarily

dismisses its individual claims against Defendant Home Physicians Group, LLC with prejudice

and without costs. Plaintiff Able Home Health, LLC voluntarily dismisses its class claims

against Defendant Home Physicians Group, LLC without prejudice and without costs. Plaintiff

Able Home Health, LLC voluntarily dismisses its claims against John Does 1-10 without

prejudice and without costs.

                                            Respectfully submitted,

                                            s/ Heather Kolbus
                                            Heather Kolbus


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 FAX
                                               1
     Case: 1:20-cv-03057 Document #: 17 Filed: 09/02/20 Page 2 of 2 PageID #:58




                                CERTIFICATE OF SERVICE
       I, Heather Kolbus, hereby certify that on September 2, 2020, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, and to be served
via email upon the following:
       Alexander Passo- apasso@llflegal.com
       Latimer LeVay Fyock LLC
       55 W. Monroe Street, Suite 1100
       Chicago, IL 60603



                                            s/ Heather Kolbus
                                            Heather Kolbus


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 FAX




                                               2
